                                                           Moser Law Firm, P.C.
631-824-0200
steven.moser@moserlawfirm.com


                                                    June 11,2021

Massimo Gammella
24 Manorhaven Blvd.
Port Washington, NY 11050

Michael Tizzano
44 Sitsink Drive East, Apt. E
Port Washington, NY 11050

Rosso Uptown, Ltd.
664 Flanders Drive
Valley Stream, New York 11581

Re:    Hernandez v. Rosso Uptown, Ltd., 20-CV-4026

Dear Rosso Uptown, Ltd.,

       As you know, I represent the Plaintiffs in the above referenced action. I hereby renew the
request that was made in the Conference with the Honorable Steven I. Locke, USMJ on June 10,
2021 that Rosso Uptown, Ltd. appear by counsel to defend this case. In the event that a notice of
appearance by counsel is not fded on or before June 25, 2021 I intend on fding a motion holding
Rosso Uptown, Ltd. in default and entering a judgment against the corporate defendant.

       Enclosed please find a copy of the CIVIL CONFERENCE MINUTE ORDER of the
Honorable Steven I. Locke, USMJ, which was issued on June 10, 2021.

                                                    Very     y yours.




                                                    Steven John Moser




                     5 EAST MAIN STREET, HUNTINGTON, NEW YORK 11743
                                WWW.MOSEREMPLOYMENTLAW.COM
                                                                   Moser Law Firm, P.C i-w
June 11, 2021
Page 2 of 2

                                   CERTIFICATE OF SERVICE


The undersigned, a member of the Bar of this Court, hereby certifies that on June II, 2021 he
caused a true and correct copy of the foregoing letter dated June II, 2021, and the annexed
CIVIL CONFERENCE MINUTE ORDER to be delivered via first class mail to the addresses
listed in the annexed letter.


I certify under the penalty of perjury that the foregoing is true and correct.

Dated: Huntington, New York
        June II, 2021




                            5 E. MAIN STREET. HUNTINGTON, NY 11743
                                WWW.MOSEREMPLOYMENTLAW.COM
Case 2:20-cv-04026-JMA-SlL Document 21 Filed 06/10/21 Page 1 of 1 PagelD #; 74



UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER


BEFORE: STEVEN 1. LOCKE                                             DATE: 6/10/21
          U.S. MAGISTRATE JUDGE                                     TIME: 2:30 pm

CASE: CV 20-4026(JMA)Hernandez et al v. Rosso Uptown, Ltd. et al

TYPE OF CONFERENCE: INITIAL                                 FTR:


APPEARANCES:
       For Plaintiff:   Steven Moser


       For Defendant: Michael Tizzano (pro se)
                        Massimo Gamella fpro sel


THE FOLLOWING RULINGS WERE MADE:

Kl     ORDER: Scheduling conference held. The parties will serve their initial discovery
       requests on each other on or before July 12, 2021. These discovery requests should NOT
       be filed with the Court. Responses should be served on or before August 13, 2021.
       These responses also should NOT be filed with the Court. In the event any
       disagreements arise over these discovery requests and responses the parties are directed
       to meet and confer(phone is sufficient) to try to resolve these issues before seeking relief
       from the Court. If the parties are unable to resolve these issues they make motions to the
       Court by letters no longer than three pages consistent with the Court's individual rules,
       which are available on the Court website. In addition, Mr. Gammella will write a letter to
       the Clerk ofthe Court with the case number advising the Clerk of his current mailing
       address so that he may receive Court correspondence.

COURT APPEARANCES:
The following conference(s) will be held via the Court's AT&T Conference line:

          9/14/21 at 12:00 pm               : Status conference

The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt



                                                     SO ORDERED


                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
